808 F.2d 834Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert GATEN, Plaintiff-Appellant,andWilliam A. Moye, Plaintiff,v.Officers WILLIAMS, Scott, Battle, Acree, Pittman and otherofficers whose name are unknown, Defendants-Appellees.
No. 86-6625.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 9, 1986.Decided Dec. 18, 1986.

Before WIDENER, SPROUSE and WILKINSON, Circuit Judges.
Robert Gaten, appellant pro se.
Jacob L. Safron, Deputy Attorney General, for appellees.
PER CURIAM:


1
A review of the record and the magistrate's opinion discloses that this appeal from his order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the magistrate.  Moye v. Williams, C/A No. 85-64-CRT (E.D.N.C., May 29, 1986).


2
AFFIRMED.